Mb. Justice Aldbey
delivered the opinion of the court.
The Registrar of Property of Cagnas refused to record the dominion title judgment involved in this appeal on the ground that it does not appear therein that the successors in interest of the former owners of the property were summoned, nor that the petitioners in the dominion title proceeding are the sole heirs of the former owners, thus rendering unnecessary the summoning of such successors in interest.
Nevertheless, after examining the judgment we find that these requirements were complied with, for it is stated therein that the petitioners, José León Morales and Maria Acosta *347León, acquired the property in the following manner: The former acquired a part of it by inheritance from his parents, Manuel León and Josefa Morales, who died leaving a lawfnl succession composed of the petitioner and their grandchildren Juan, Antonio, Bamón, Manuel, Bamona, Carmen and Mercedes Zayas León; and the other petitioner, Maria Acosta León, acquired another part of the property by inheritance from her parents, Antonio Acosta and Tomasa León, whose lawful succession was composed of the petitioner and the granddaughter Begina León.
It was stated, therefore,' who were the successors in interest of the former owners, and as the judgment further states that the former owners were summoned, the registrar was not justified in refusing to record the judgment as ordered.
The decision must be reversed and the record ordered.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.